Mr. Justice Thornton delivered the opinion of the Court: The proof is satisfactory, in this case, that, when the contract was made for the employment of Mitchell as a teacher, two of the directors consented to it; that the proper certificate required by law was exhibited to them ; that the school was taught, and that a schedule was made out by the teacher and presented to one of the directors, and that he signed and retained it. The proper conclusion from the testimony is, that a majority of the board of directors made the contract with the teacher. It was a valid contract when Adkins was elected. Some attempt was made to change it in regard to the amount of compensation, but no new contract was made. The old one was not, at least, abandoned. Upon the evidence, we are satisfied with the finding of the jury- The refusal of the justice of the peace^to grant a change of venue did not authorize the dismissal of the suit in the circuit court. The justice had jurisdiction of the subject matter, and on appeal to the circuit court, where there must be a trial de novo, that court had jurisdiction of the parties as well as the subject matter. The instruction given for appellee does not assume, as contended, that a certificate of qualification was exhibited to the board of directors. It expressly informed the jury that such fact must be found from the testimony in the case. The objection made to the parties is obviated by the stipulation signed by the respective counsel. There is no error to justify a reversal, and the judgment is affirmed. Judgment affirmed.